DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended – in order to clarify the claim language and avoid a 112 2nd rejection or objection -- as follows: 

Claim 1: A four-stroke internal combustion engine, comprising:
a combustion chamber; 
a piston mounted within the combustion chamber and configured to be sealingly engaged with walls of the combustion chamber, the piston being arranged for reciprocating motion along an axis between a first position in which the combustion chamber is of maximum volume and a second position in which the combustion chamber is of minimum volume; 
wherein the piston completes four strokes during a cycle, the strokes defined as intake stroke, compression stroke, combustion stroke and exhaust stroke;
 a fuel injection means in a region of the combustion chamber within the minimum volume defined by the piston in its second position; a cylinder head comprising an ignition means;
 an inlet cam configured to open and close an inlet valve;
a No. 1 exhaust cam configured to open and close an exhaust valve; 
a No. 2 exhaust cam configured to open and close the that is configured to be opened and closed by the No. 1 exhaust cam; and 
wherein the No. 2 exhaust cam is angularly adjustable relative to the No. 1 exhaust cam in response to input from an operator, so that the No. 2 exhaust cam is able to be selectively engaged, wherein the No. 1 exhaust cam is configured to open and close the exhaust valve during the compression stroke, so that a selected quantity of air drawn in during the intake stroke is expelled during the compression stroke; 
wherein the No. 2 exhaust cam is configured to optionally close the exhaust valve when engaged; and 
wherein the fuel injection means is configured to adjust a quantity of fuel injected in accordance with the quantity of air retained during the compression stroke.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a four-stroke engine which functions in four-stroke cycle (i.e. intake, compression, combustion, exhaust strokes), wherein the engine has two exhaust cams each operating on the same exhaust valve, angularly adjustable between each other, and wherein one cam opens and closes the exhaust valve during the compression stroke (i.e. valve is closed, then is opened, then is closed again) and another cam which to open and close the exhaust valve. 
The closest prior art of Schechter discloses an engine system containing two cams operating on the same exhaust valve (Fig. 1 and 2, shown), but fails to disclose one of the cams opening and closing the exhaust valve during an exhaust stroke during a four-stroke cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747